Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments
Applicant's arguments with respect to claims 1, 11, 21, and 22 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below.
RE claims 1 and 11, Thomson has been further analyzed and new citations provided pertinent to recognizer scores and dialects as amended.
RE claims 21 and 22, new prior art is cited.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al.	US 20110060587 A1 (hereinafter Phillips) in view of Tapuhi; Tamir et al.	US 20170206890 A1 (hereinafter Tapuhi) and further in view of Thomson; David et al. US 10388272 B1 (hereinafter Thomson).
Re claims 1 and 11, Phillips teaches 
1. A regional-features-based speech recognition method, comprising: learning speech features by region using speech data classified by region category;  5and (accent can be a feature, region, LM, AM, training thereof vocab as a corpus, most frequent uses that the system uses to adapt/train 0071 0079-0079 0089 0099 fig. 2)
Recognizing, by a speech recognition device, input speech using an acoustic model and a language model generated through classification of a region category for the input speech and the learning.  (region… accent can be a feature, region, LM, AM, training thereof vocab as a corpus, most frequent uses that the system uses to adapt/train 0071 0079-0079 0089 0099 fig. 2)

Phillips fails to teach 
Speech features
Tapuhi teaches analogous AM, LM, corpus, frequently occurring hits, and vector features 0035 improved by 0067, 0068 0071 0077.


However, the combination fails to teach:
wherein the recognizing the input speech comprises: 
inputting the input speech into a plurality of by-region speech recognizers using the acoustic model and by-region language models, each of the plurality of by-region speech recognizers corresponding to a different regional dialect; (model by region inclusive of dialect analysis, word identification, frequency of occurrence, accent matching, weighting, highest score… col 141 lines 49-65, col 178 line 67 to col 179 line 30, col 199 lines 9-29, col 251 lines 5-35 with fig. 13… geo region with accent, highest score, multiple recognizers, frequency of use Col 56 line 1 to col 57 line 19 including tables 3 and 4)
generating output results based on the input speech by each of the plurality of by- region speech recognizers; (per recognizer, model by region inclusive of dialect analysis, word identification, frequency of occurrence, accent matching, weighting, highest score… col 141 lines 49-65, col 178 line 67 to col 179 line 30, col 199 lines 9-29, col 251 lines 5-35 with fig. 13… geo region with accent, highest score, multiple recognizers, frequency of use Col 56 line 1 to col 57 line 19 including tables 3 and 4)
generating a prediction of a region category corresponding to the input speech based on probability values assigned to the output results based on an accent of the input speech, a characteristic word by region, and a number of times that the characteristic word is used in a speech recognition process; and (per recognizer, weights are probabilistic values, as are scores, model by region inclusive of dialect analysis, word identification, frequency of occurrence, accent matching, weighting, highest score… col 141 lines 49-65, col 178 line 67 to col 179 line 30, col 199 lines 9-29, col 251 lines 5-35 with fig. 13… geo region with accent, highest score, multiple recognizers, frequency of use Col 56 line 1 to col 57 line 19 including tables 3 and 4)
selecting a speech recognition result output by a by-region speech recognizer among the plurality of by-region speech recognizers that has received a highest score according to the prediction. (per recognizer, best score selects the recognizer via hypothesis, model by region inclusive of dialect analysis, word identification, frequency of occurrence, accent matching, weighting, highest score… col 141 lines 49-65, col 178 line 67 to col 179 line 30, col 199 lines 9-29, col 251 lines 5-35 with fig. 13… geo region with accent, highest score, multiple recognizers, frequency of use Col 56 line 1 to col 57 line 19 including tables 3 and 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips in view of Tapuhi to incorporate the above claim limitations as taught by Thomson to allow for various recognizers with region based data per model to output the best hypothesis for selection of the recognizer and results based on various criteria such as common art usage of FOC (frequency of occurrence, accent, dialect, geographic/region, to select from thereby analogously improving the combination to include dedicated recognizers per context wherein non-overlapping contexts can be used per model to reduce error and data corruption, wherein such a system also implies high speed computing capabilities for communication such as is common when multiple ASRs 
Re claims 2 and 12, Phillips teaches
2. The regional-features-based speech recognition method according to claim 1, 10wherein the learning speech features by region comprises classifying speech features by region category based on accent.  (accent can be a feature, region, LM, AM, training thereof vocab as a corpus, most frequent uses that the system uses to adapt/train 0071 0079-0079 0089 0099 fig. 2)

Re claims 3 and 13, Phillips teaches
3. The regional-features-based speech recognition method according to claim 1, wherein the learning speech features by region comprises generating a region classification 15learning model using extracted speech features.  (accent can be a feature, region, LM, AM, training thereof vocab as a corpus, most frequent uses that the system uses to adapt/train 0071 0079-0079 0089 0099 fig. 2)

Re claims 4 and 14, Phillips teaches
(accent can be a feature, region, LM, AM, training thereof vocab as a corpus, most frequent uses that the system uses to adapt/train 0071 0079-0079 0089 0099 fig. 2)

Re claims 5 and 15, Phillips teaches
5. The regional-features-based speech recognition method according to claim 4, wherein the learning speech features b} region further comprises training the language model based on a corpus collected by region.  (corpus can be a vocabulary… accent can be a feature, region, LM, AM, training thereof vocab as a corpus, most frequent uses that the system uses to adapt/train 0071 0079-0079 0089 0099 fig. 2)

Re claims 6 and 16, Phillips fails to teach
256. The regional-features-based speech recognition method according to claim 5, wherein the training the language model comprises 
Tapuhi teaches analogous AM, LM, corpus, frequently occurring hits, and vector features 0035 improved by 0067, 0068 0071 0077.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Tapuhi to allow for mapping sounds to speech features such as to vectorize probabilistically to better classify multiple classifications of region including dialect as well as accent such as American English vs England English thereby improving the context driven adaptive models of Phillips.


Re claims 7 and 17, Phillips fails to teach
7. The regional-features-based speech recognition method according to claim 5.  
24wherein the training the language model comprises performing vector labeling in which, with respect to a word frequently used by region, a value of information of a corresponding region is set to be high.  
Tapuhi teaches analogous AM, LM, corpus, frequently occurring hits, and vector features 0035 improved by 0067, 0068 0071 0077.



Re claims 9 and 19, Phillips in view of Tapuhi fails to teach
159. The regional-features-based speech recognition method according to claim 8, wherein the recognizing the input speech is performed in parallel by the by-region speech recognizers.  
Thomson teaches geo region with accent, highest score, multiple recognizers, frequency of use Col 56 line 1 to col 57 line 19 including tables 3 and 4
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips in view of Tapuhi to incorporate the above claim limitations as taught by Thomson to allow for various recognizers to select from thereby analogously improving the combination to include dedicated recognizers per context wherein non-overlapping contexts can be used per model to reduce error and data corruption, wherein such a system also implies high speed computing capabilities for communication such as is common when multiple 


Re claims 10 and 20, Phillips in view of Tapuhi fails to teach
10. The regional-features-based speech recognition method according to claim 8, 20wherein the predicting a region category comprises ranking outputs of the by-region speech recognizers based on an accent of the input speech, a word included in the input speech and having regional characteristics, and a number of times that the word is used.
Thomson teaches geo region with accent, highest score, multiple recognizers, frequency of use Col 56 line 1 to col 57 line 19 including tables 3 and 4
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips in view of Tapuhi to incorporate the above claim limitations as taught by Thomson to allow for various recognizers to select from thereby analogously improving the combination to include dedicated recognizers per context wherein non-overlapping contexts can be used per model to reduce error and data corruption, wherein such a system also implies high speed computing capabilities for communication such as is common when multiple .


1.	Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al.	US 20110060587 A1 (hereinafter Phillips) in view of Tapuhi; Tamir et al.	US 20170206890 A1 (hereinafter Tapuhi) and further in view of Thomson; David et al. US 10388272 B1 (hereinafter Thomson) and further in view of Liu; Chen et al. US 9009049 B2 (hereinafter Liu).
Re claim 21, Phillips in view of Tapuhi and Thomson fails to teach
21. (New) The regional-features-based speech recognition method according to claim 1, further comprising: ranking the plurality of by-region speech recognizers based on a sum of an accent-based region classification result probability vector, a by-word region information probability vector and a scalar value based on a recognition result word frequency. (Liu recognizer vectorization, sum of probabilities, frequency of words context dependent, col 12 lines 40-67 and col 6 lines 59-67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips in view of Tapuhi and Thomson to incorporate the above claim limitations as taught by Liu to allow for vectorized and scalar versions of hypothesis by analogously producing a mathematical equivalent of weights and scores that are otherwise present, thereby improving the combination to efficiently utilize vector space per context.


1.	Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al.	US 20110060587 A1 (hereinafter Phillips) in view of Tapuhi; Tamir et al.	US 20170206890 A1 (hereinafter Tapuhi) and further in view of Thomson; David et al. US 10388272 B1 (hereinafter Thomson) and further in view of Lin; Lin et al. US 10950239 B2 (hereinafter Lin).
Re claim 22, Phillips in view of Tapuhi and Thomson fails to teach
22. (New) The regional-features-based speech recognition method according to claim 1, wherein the plurality of by-region speech recognizers include two or more of a British English speech recognizer, an American English speech recognizer, an Australian English speech recognizer and an Irish English speech recognizer. (varying English dialects col 2 lines 26-33)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips in view of Tapuhi and Thomson to incorporate the above claim limitations as taught by Lin to allow for specific dialect contexts as exemplary analogous to that of Thomson, thereby improving the combination to have same language varying dialect such that the dialect is used to compound probabilities for predicting region e.g. U.S. person versus U.K. person such that false negatives/positives can be reduced if a non-native person resides in a region e.g. U.K. in the U.S.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Mochary, Ran et al.	US 20050154596 A1
	ASR customization


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov